DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/03/2021:
Claims 1-13 are currently examined.  
Claims 14-15 are withdrawn.
The objection to Claim 4 is withdrawn in light of the amendment.
The 112(b) rejection to claims 1-13 and 112(d) to claim 6 are withdrawn in light of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-104371678-A, cited in the previous office action) (“Liu” hereinafter, with reference to the machine translation) in view of Zhang et al. (CN-106986584-A, cited in the previous office action) (“Zhang” hereinafter, with reference to the machine translation for both the description and abstract).

Regarding claim 1, Liu teaches a high temperature resistant Portland cement slurry (see Liu at [0002] teaching a cement slurry belonging to the field of oil and gas well cement engineering, and see Liu at [0013] teaching that preferably, the cement used is Portland cement), 
characterized in that the high temperature resistant Portland cement slurry comprises the following components by weight: 
100 parts of an oil well Portland cement (see Liu at [0012] teaching 100 parts by weight of cement, and see Liu at [0013] teaching that preferably, the cement used is Portland cement), 
60-85 parts of a high temperature reinforcing material (see Liu at [0012] teaching 3-80 parts by weight of reinforcing materials, and see Liu at [0012] teaching 20-40 parts by weight of high temperature stabilizer, wherein the high temperature stabilizer is quartz sand (see Liu at [0021])), 
68-80 parts of fresh water (see Liu at [0012] teaching 35-100 parts by weight of distilled water, which is taken to meet the broadest reasonable interpretation of ‘fresh’ water as claimed), 

0.1-1.5 parts of a suspension stabilizer (see Liu at [0012] teaching 0.5-2.5 parts by weight of suspension stabilizer), 
0.8-1.5 parts of a dispersant (see Liu at [0012] teaching 0.5-2 parts by weight of dispersant), 
3-4 parts of a fluid loss agent (see Liu at [0012] teaching 0.5-4 parts by weight of loss reduction water agent, which is taken to meet the claimed fluid loss agent), 
0-3 parts of a retarder (this limitation is optional, thus not positively required by the claim, however, see Liu at [0012] teaching 0.3-4 parts by weight retarder), and 
0.2-0.8 part of a defoamer (see Liu at [0012] teaching 0.1-2 parts by weight defoamer); 
with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I);
wherein the reinforcing material A, the reinforcing material B, the reinforcing material C, the reinforcing material D, the reinforcing material E and the reinforcing material F comprise 4 reinforcing materials different from each other (see Liu at [0015] teaching that the above-mentioned reinforcing material is a gradation mixture of any 3-4 different particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)); 
the reinforcing material A comprises silica minerals (see Liu at [0021] teaching high temperature stabilizer is quartz sand (or silica sand));
the reinforcing material B comprises any one of aluminates, aluminum-containing minerals, mullite, magnesium silicate minerals, and calcium hydroxide (see Liu at [0015] teaching metakaolin, which is taken to meet the claimed aluminum-containing minerals).
Liu does not explicitly teach that:

ii) the reinforcing material C comprises any one of mineral fibers and whiskers; 
iii) the reinforcing material D comprises any one of apatite and sulfates; 
iv) the reinforcing material E comprises any one of aluminates, aluminum-containing minerals, mullite, magnesium silicate minerals, and calcium hydroxide; 
v) the reinforcing material F comprises any one of aluminates, aluminum-containing minerals, mullite, magnesium silicate minerals, and calcium hydroxide.

Regarding ii) and iii), like Liu, Zhang teaches a cement slurry for oilfield (see Zhang at [0002]).  Zhang teaches similar raw materials to that of Liu… wherein the cement includes G-grade oil well cement (see Zhang at [0012]), may include one or a combination of… quartz sand and metakaolin (see Zhang at [0017]), the dispersant may include sulfonated acetone formaldehyde (see Zhang at [0023]), the fluid loss agent includes 2-acrylamide-2-methylpropane sulfonic acid (AMPS) polymer (see Zhang at [0024]), the defoaming agent includes tributyl phosphate (see Zhang at [0026]).
Zhang also teaches that the early strength agent may include one or more combination of calcium chloride, calcium sulfate, aluminum sulfate, sodium sulfate, sodium silicate, sodium aluminate, and the like (see Zhang at [0014]), the expansive toughness material may include one or a combination of calcium carbonate whiskers, magnesium oxide whiskers, brucite fibers, and basalt fibers (see Zhang at [0021]).
The expansive toughness material wherein basalt fibers is featured in the list is taken to meet the claimed mineral fibers and whiskers for reinforcing mineral C.  Furthermore, Zhang teaches that the expansive material has good compatibility with cement slurry, have excellent 
The early strength agent wherein sodium sulfate is featured in the list is taken to meet the claimed sulfates for reinforcing material D.  In addition, Zhang teaches that the sodium sulfate shortens the thickening time and improve the early strength of cement stone (see Zhang at [0015]).  
As such, one of ordinary skill in the art would appreciate that Zhang teaches basalt fibers (or reinforcing material C) that has good compatibility with cement slurry, have excellent comprehensive properties of cement stone and exerts toughening effect, and sodium sulfate (or reinforcing material D) that shorten the thickening time and improve the early strength of cement stone, and seek those advantages by adding the basalt fibers and sodium sulfate in the cement slurry of Liu.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add basalt fibers (or reinforcing material C) and sodium sulfate (or reinforcing material D) from Zhang in the cement slurry of Liu so as to have good compatibility with cement slurry, have excellent comprehensive properties of cement stone and exerts toughening effect, and at the same time shorten the thickening time and improve the early strength of cement stone.

Regarding the mass ratio in i), and the reinforcing material E, iv) and F, v) above, it is noted that the claim encompasses 4 different reinforcing materials and, notably, reinforcing materials E and F are permissible to be the same material as that of reinforcing material B.  As such, having reinforcing materials satisfying A, (B/E/F), C and D, with the mass ratio of 40-60:((1-3) + (2-4) + (1-3) or 4-10):2-6:1-5 would satisfy the claim such that 4 different reinforcing materials are used.

In summary, Liu and Zhang teaches 20-40 parts by weight reinforcing material A, 3-80 parts by weight reinforcing materials B, 2-10 parts by weight reinforcing materials C, and 2-10 parts by weight reinforcing materials D, in reference to 100 parts by weight cement.  Liu and Zhang also teaches that the combined reinforcing materials is 27-140 parts by weight (or the sum of the reinforcing materials A, B, C and D above) relative to the cement, which overlaps with the claimed range of 60-85 parts of a high temperature reinforcing material.  
One of ordinary skill in the art would appreciate that the ratio of the reinforcing materials is 40:10:6:5 if there are 40 parts reinforcing material A, 10 parts of reinforcing material B, 6 parts of reinforcing material C, and 5 parts reinforcing material D that overlaps with the claimed range of 40-60:4-10:2-6:1-5.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Liu and 
Regarding the “high temperature reinforcing material”, the reinforcing materials as taught by Liu and Zhang are similar to the claimed reinforcing materials A, B, C and D, thus the reinforcing materials taught by Liu and Zhang is expected to be high temperature reinforcing material.











Regarding claim 2, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu as modified by Zhang further teaches that the oil well Portland cement comprises one or more of -2-PATENTBSY-1046Grade A, Grade G, and Grade H (see Liu at [0013] teaching that the cement used is Portland cement.  And, Zhang teaches that the cement includes G-grade oil well cement (see Zhang at [0012])).

Regarding claim 3, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the reinforcing materials have a particle diameter of 0.005 mm to 0.15 mm (see Liu at [0015] teaching that the particle size of the different reinforcing materials range from 0.003 mm – 0.125 mm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 4, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu as modified by Zhang further teaches that the high temperature reinforcing material can withstand a temperature of 350° C or higher and can allow the Portland cement to withstand a pressures of 40 MPa or more at a temperature of 350° C or higher (see Zhang at [0032] teaching that the cement slurry realizes the high strength of cement stone (48h compressive strength greater than 40 MPa), and see claim 1 rejection).  Based on the prior art teachings 

Regarding claim 5, Liu as modified by Zhang teaches the limitations as applied to claim 3, and Liu further teaches that the high temperature reinforcing material is formed by mixing 4 different reinforcing materials (see Liu at [0015] teaching that the above-mentioned reinforcing material is a gradation mixture of any 3-4 different particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 6, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu as modified by Zhang teaches that phosphate minerals comprise apatite (see claim 1 rejection. This limitation is met by the prior art as outlined in claim 1 for reinforcing material D utilizing sulfates).

Regarding claim 7, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the aluminum-containing minerals comprise metakaolin (see Liu at [0015] teaching reinforcing materials wherein metakaolin is featured in the list).

Regarding claim 8, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the density adjuster comprises barite (see Liu at [0016] teaching the density regulator wherein barite is featured in the list).

Regarding claim 9, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the suspension stabilizer comprises diatomaceous earth (see Liu at [0020] teaching the suspension stabilizer features diatomite (another name for diatomaceous earth) in the list).

Regarding claim 10, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu as modified by Zhang further teaches the dispersant comprises a sulfonated acetone-formaldehyde polymer (see Liu at [0017] teaching that the dispersant used may be a commonly used in the art, wherein the aldehyde-ketone condensate dispersant is featured in the list.  The Examiner notes that aldehyde-ketone is a genus of the acetone-formaldehyde specie.  And, Zhang teaches that the dispersant may include sulfonated acetone formaldehyde (see Zhang at [0023])).

Regarding claim 11, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the fluid loss agent comprises 2-acrylamido-2-methylpropane sulfonic acid polymer or polyvinyl alcohol based polymer (see Liu at [0018] teaching that the fluid loss agent used may be a fluid loss agent commonly used in the art, wherein 2-acrylamido-2-methylpropane sulfonic acid is featured in the list).

Regarding claim 12, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the retarder comprises 2-acrylamido-2-methylpropane sulfonic acid polymer or phosphoric acid based polymer (see Liu at [0019] teaching that the retarder 

Regarding claim 13, Liu as modified by Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the defoamer comprises tributyl phosphate (see Liu at [0023] teaching that the defoaming agent used is tributyl phosphate).

Response to Arguments
Applicant’s amendments that narrows the claim limitations have obviated the previous rejection, thus a new ground of rejection is set forth above using the same references Liu and Zhang.  Thus, relevant arguments are addressed below.

Applicant discusses the Examiner’s use of Liu wherein there is no disclosure of combining metakaolin with other ingredients to form a high temperature reinforcing material and the compressive strength of the cement is only 22-32 MPa at room temperature (see Applicant’s arguments at page 7, 2nd and 3rd paragraphs); and use of Zhang wherein the sodium sulfate and basalt fiber functions are different from the present application (see Applicant’s arguments at page 8, 1st paragraph to page 9, 1st paragraph), and it cannot be expected that sodium sulfate and basalt fibers would enable the cement stone to have 40 MPa at temperatures above 350 oC (see Applicant’s arguments at page 9, 2nd paragraph), thus the combination does not disclose a material which solves the technical problem of the application (see Applicant’s arguments at pages 6-7, bridging paragraph).
Examiner acknowledges the arguments and respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and the fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Furthermore, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combined teachings of Liu and Zhang meets the claimed limitations, and the property of withstanding above temperatures above 350 oC would naturally flow form the combined references.

Furthermore, Applicant argues that amounts cited in the previous rejection for the reinforcing materials do not overlap with the claimed mass ratio, there is no motivation to combine the reinforcing materials and one of ordinary skill would not be able to predict that the combination would form a high-temperature reinforcement materials (see Applicant’s arguments at page 9, 3rd paragraph to page 10, 1st paragraph).
Examiner respectfully notes that due to the amendments, there is a new grounds of rejection based on Liu and Zhang outlining the mass ratio of the reinforcing materials and the motivations to combine the teachings of Liu and Zhang.  And as mentioned, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Applicant’s traversal based on unexpected results (see Applicant’s arguments at page 10, 2nd-4th paragraphs).
Examiner respectfully notes that to establish unexpected results, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (see MPEP 716.02(d).II).  In this case, the test results in Table 2 fails to compare sufficient number of tests because comparative examples 1 and 2 uses sand and slag, respectively, or only 1 reinforcing material while examples 1-4 uses 4-6 reinforcing materials, but there are no results or a combination showing results for a combination with 2, 3, or 7 reinforcing materials.  Furthermore, Table 2 does not compare a sufficient number of tests both inside and outside the claimed mass ratio ranges for each of the reinforcing materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735